Citation Nr: 0300655	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Whether the appellant's income is excessive for the 
purpose of entitlement to payment of nonservice-connected 
death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active service from November 1970 to 
November 1974.  He died in 1992.  The claimant is the 
veteran's widow.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
decision by the No. Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans' Affairs which 
determined that the appellant's countable annual income 
exceeded the income limit established for entitlement to 
improved pension benefits.


FINDING OF FACT

The appellant's countable income for 2001 exceeds the 
maximum annual income for improved death pension benefits 
for a surviving spouse with children.


CONCLUSION OF LAW

The requirements for an award of death pension benefits in 
2001 have not been met. 38 U.S.C.A. §§ 101(3)-(4), 1503, 
1542 (West 1991); 38 C.F.R. §§ 2.272, 3.3, 3.24, 3.271 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, the regulations 
add nothing of substance to the new legislation and the 
Board's consideration of the regulations do not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The VCAA is applicable to claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
Specifically, the issue in this case is whether the 
criteria for an award of death pension benefits have not 
been met.  The outcome of this claim rests upon a matter 
of fact, specifically, the appellant's income.  See 
38 C.F.R. § 3.400.  The Board has determined that there is 
no basis in the law and regulations for providing the 
benefits the appellant seeks.  In addition, it does not 
appear that there are any identified records which have 
not been obtained, and which are relevant to the outcome 
of this claim.  The appellant has not asserted that any 
relevant evidence has not been associated with the claims 
file.  Given the foregoing, the Board finds that there is 
no issue as to whether VA has complied with its duty to 
notify the appellant of her duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board further notes that in June 2002, the RO requested 
the appellant to provide any additional evidence she 
wished to have considered in her claim, and she was given 
90 days to respond.  There is no record of a response.  
Therefore, the Board finds that there is no reasonable 
possibility that any further assistance would aid her in 
substantiating this claim, 38 U.S.C. § 5103A (West Supp. 
2002), and that further development is not required.   

In the circumstances of this case, further development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's 
resources is not warranted.  


II.  Benefits

The claimant is the deceased veteran's surviving spouse.  
She has one child, who was born in December 1986.  The 
record also reflects that the veteran died on May [redacted], 
1992.  In this case, the sole issue on appeal is whether 
the claimant's annual income exceeds the limit set by law 
to receive nonservice connected death pension benefits.

Improved pension awarded pursuant to Public Law 95-588 is 
a monthly benefit payable by the VA to a surviving spouse 
and children of the veteran.  Specifically, the law 
provides that the Secretary shall pay to the surviving 
spouse of each veteran who served for ninety (90) days or 
more during a period of war or who at the time of death 
was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension 
at the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.3(b)(4), 
3.23 (2002).

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual 
maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 
38 C.F.R. §§ 3.3, 3.24.  In determining annual income 
under chapter 15 of title 38 of the U.S. Code, all 
payments of any kind or from any source (including salary, 
retirement or annuity payments, or similar income, which 
has been waived) shall be included except for listed 
exclusions.  See 38 U.S.C.A. § 1503(a) (West 1991); see 
also 38 C.F.R. § 3.271(a) (2002).  The annual income of 
the surviving spouse includes her income and the annual 
income of each child of the veteran in the custody of the 
surviving spouse to the extent that the child's income is 
reasonably available to or for the surviving spouse, 
unless in the judgment of VA, to do so would work a 
hardship on the surviving spouse.  There is a rebuttable 
presumption that all of such a child's income is available 
to or for the surviving spouse.  38 C.F.R. § 3.23 (d)(5).  
Social Security benefits are not specifically excluded 
under 38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.  Medical expenses in excess 
of five percent of the maximum income rate allowable, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period, to the 
extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits are published in 
tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the 
same force and effect as if published in the Code of 
Federal Regulations.  38 C.F.R. § 3.21 (2002).  The 
claimant filed her claim for survivor benefits in 
September 2001.  The maximum allowable rate since December 
1, 2000, for a surviving spouse with one child is $8,168.  
See M21-1, part I, Appendix B, (change 35) (August 31, 
2001).  This amount was increased to $8,389 effective 
December 1, 2001.
Id. (change 41) (November 4, 2002).  

The claims file includes reports from the Social Security 
Administration (SSA), received in September 2000.  These 
reports indicate that the claimant was to receive monthly 
benefit payments of $739.00 for her child, and $606 per 
month for herself, with a $50 deduction for Medicaid.

A "financial status report" (FSR) (VA Form 20-5655), 
received in November 2001, shows that the appellant 
reported receiving $556 per month in SSA benefits for 
herself, and $739 per month for her child.  Her medical 
expenses were listed as $250 to Sparks Hospital and $252 
to Dr. Glover, for a total of $502.  She listed $43 per 
month for "pharmacy."  Total monthly expenses for items, 
listed as: car, cable, telephone, pharmacy, and clothes 
and shoes, were listed as $1,885.  

In October 2001, the RO notified the appellant that her 
reported family income of $16,140 per year, minus $608 in 
excludable medical expenses (with a total annual family 
income of $15,532), exceeded the $8,168 limit set by law 
for a widow with one dependent.  The RO indicated the 
following: her annual Medicare payments of $600 per year, 
plus her annual pharmacy payments of $516 (assumed to be 
unreimbursed), resulted in unreimbursed medical payments 
of $1,116; the exclusion threshold (i.e., 5 percent of the 
statutory income limit exclusion threshold) was $408; the 
appellant had excludable medical expenses of $608.  The 
Board notes that contrary to the RO's calculations, the 
exclusion threshold amount should be $708 ($1,116 - $408 = 
$708), and that the total annual family income amount 
should be $15,432 ($16,140 - $ 708 = $15,432).  The Board 
further points out that, although the appellant listed a 
number of non-medical expenses, these expenses are not 
excludable in determining her annual income.  See 38 
C.F.R. § 3.272. 

In this case, the record shows that the appellant's income 
(which was solely from her receipt of SSA benefits) in 
2001 is clearly in excess of the income limits established 
by law for eligibility of improved death pension benefits.  
Her income exclusion for unreimbursed medical expenses 
falls far short of reducing her countable income to the 
income limit of $8,168.  There is nothing in the record to 
suggest that the child's income is not reasonably 
available to the appellant, nor has allegation been made 
to that effect.  The Board must therefore find that the 
appellant's countable income exceeds the maximum annual 
income for improved death pension benefits for a surviving 
spouse with a child, and that the claim must be denied.


ORDER

Entitlement to death pension benefits is denied.


		
	C. W. SYAMNSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

